DETAILED ACTION
EXAMINER’S COMMENT
1.	The previous Drawing Objections are withdrawn based on the applicant’s amendments and remarks on March 10, 2022. 
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1, 2 and 5-17 is appropriate. The close prior art (Kim, KR-101423570) after having all the claimed limitations failed to teach that the nozzle includes a recess provided on an outer surface of the nozzle, communicating with the vent hole on the earphone housing, and having a gap with an inner surface of the eartip; 
a switch bracket rotatably coupled to the earphone housing, adjusting an opening degree of the vent hole, and closing the vent hole; and a vent path defined by the inner surface of the eartip and the recess of the nozzle and communicating with the vent hole on the earphone housing, wherein the switch bracket opens and closes the vent path as claimed in claim 1. Regarding claim 8, it recited a similar canal-type earphone as claim 1, the earphone housing has a conduit provided on an inner surface of the earphone housing and communicating with the at least one vent hole,  wherein the conduit is formed by a rib protruding from the inner surface of the earphone housing and a counterpart attached to the rib.  Therefore the prior art does not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 8 are allowed. 
Claims 2, 5-7 and 10-12 are allowed for their dependency from independent claim 1.

3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-3PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653